                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

In re:                                              §
                                                    §
ORLY GENGER                                         §        Case No. 19-10926-TMD
     (Debtor)                                       §         Chapter 7


         DEBTOR’S MOTION FOR ENTRY OF AN ORDER EXTENDING THE TIME
             TO FILE (I) SCHEDULES OF ASSETS AND LIABILITIES, AND
                    (II) STATEMENTS OF FINANCIAL AFFAIRS

TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

          Orly Genger (“Debtor”) files this motion (the “Motion”) pursuant to sections 105(a) of title

11 of the United States Code (the “Bankruptcy Code”), Rules 1007 and 9006 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 1007 of the Local Bankruptcy Rules

of the United States Bankruptcy Court for the Western District of Texas (the “Local Rules”) for

entry of an order extending the time to file: (i) Schedules of Assets and Liabilities; and (ii)

Statements of Financial Affairs. In support of the Motion, the Debtor respectfully represents:

                                    JURISDICTION AND VENUE

          1.        The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           BACKGROUND

          2.        On July 12, 2019 (the “Petition Date”), Debtor commenced a case under chapter

7 of the Bankruptcy Code.

                                        RELIEF REQUESTED

          3.        Debtor requests entry of an order (i) granting the Debtor a total of 14 days from

the date of the entry of an order on this Motion (the “Extension Period”) to file the Schedules and


4837-3036-5597.1-3036-5597.1                                                                    Page 1
Statements (as defined below), without prejudice to the Debtor’s ability to request an additional

extension of time should it become necessary, and (ii) granting such other and further relief as is

just and proper.

                                 BASIS FOR RELIEF REQUESTED

A.       Cause Exists to Extend the Deadline to File the Schedules and Statements

         4.         Pursuant to section 521 of the Bankruptcy Code and Bankruptcy Rule 1007(c), a

debtor is required, within 14 days from the Petition Date (the “Schedules Deadline”), to file with

the Court: (i) a schedule of assets and liabilities; (ii) a schedule of current income and expenditures;

(iii) a schedule of executory contracts and unexpired leases; and (iv) a statement of financial affairs

(collectively, the “Schedules and Statements”). Under Bankruptcy Rules 1007 and 9006(b),

however, the debtor may obtain an extension of this deadline for cause.

         5.         The size and complexity of the Debtor’s financial situation will make it difficult

for the Debtor to complete the Schedules and Statements within the required time period. Because

of the nature of information that must be compiled and reviewed, the Debtor believes that she will

be unable to complete the Schedules and Statements within the time provided under Bankruptcy

Rule 1007.

         6.         Accordingly, given the complexity of the information that must be compiled and

reviewed, the Debtor submits that “cause” exists to extend the Schedules Deadline 14 days from

the date of the entry of an order on this Motion. The requested extension and waiver will enhance

the accuracy of the Schedules and Statements and avoid the necessity of substantial subsequent

amendments.

         7.         Bankruptcy courts in Texas have routinely granted the relief requested in this

Motion. See, e.g., In re Little River Healthcare Holdings, LLC, Case No. 18-60526 (Bankr. W.D.

Tex. July 30, 2018) (granting 60-day extension); In re Houston Regional Sports Network, L.P.,


4837-3036-5597.1-3036-5597.1                                                                      Page 2
Case No. 13-35998 (Bankr. S.D. Tex. Feb. 21, 2014) (granting 28-day extension); In re TXCO

Resources Inc., et al., Case No. 09-51807 (Bankr. W.D. Tex. May 20, 2009) (granting 30-day

extension); In re Spectrum Jungle Labs Corp., Case No. 09-50455 (Bankr. W.D. Tex. Feb. 6, 2009

(granting 90-day extension and waiving requirement to file Schedules and Statements); In re Brook

Mays Music Co., Case No. 06-32816 (Bankr. N.D. Tex. July 12, 2006) (granting 30-day

extension); In re OneTravel Holdings, Inc., Case No. 06-70085 (Bankr. W.D. Tex. July 20, 2006)

(granting 30-day extension); In re RTA, LLC, Case No. 04-53391 (Bankr. W.D. Tex. Feb. 19,

2004) (granting 30-day extension); In re Avado Brands, Inc., Case No. 04-31555 (Bankr. N.D.

Tex. Feb. 19, 2004) (granting 45-day extension); In re Mirant Corp., Case No. 03-46590 (Bankr.

N.D. Tex. July 16, 2003) (granting 60-day extension).

         8.         Based on the foregoing, Debtor submits that the relief requested is necessary and

appropriate, is in the best interests of their estates and creditors, and should be granted.

                                                NOTICE

         9.         The Debtor has provided notice of the filing of the Motion either by electronic

mail, facsimile, overnight mail or regular mail to: (i) the Office of the United States Trustee for

the Western District of Texas; (ii) the Debtor’s 20 largest unsecured creditors on a consolidated

basis; (iii) the interim trustee, Ron Satija, all parties entitled to notice pursuant to Bankruptcy Rule

2002 and Local Rule 9013. Due to the nature of the relief requested herein, the Debtor submits

that no other or further notice is required.

                                        NO PRIOR REQUEST

         10.        No prior request for the relief sought in this Motion has been made to this or any

other court.




4837-3036-5597.1-3036-5597.1                                                                      Page 3
         WHEREFORE, the Debtor respectfully requests that the Court grant the relief requested

herein and such other and further relief as the Court may deem just and proper.

DATED:             July 24, 2019
                   Austin, Texas

                                              Respectfully submitted,

                                              WALLER LANSDEN DORTCH & DAVIS, LLP

                                              /s/ Eric J. Taube
                                              Eric Taube (Bar No. 19679350)
                                              William R. “Trip” Nix, III (Bar No. 24092902)
                                              100 Congress Avenue, Suite 1800
                                              Austin, Texas 78701
                                              (512) 685-6400
                                              (512) 685-6417 (FAX)
                                              Email: Eric.Taube@wallerlaw.com
                                                      Trip.Nix@wallerlaw.com


                                              Attorneys for Chapter 7 Debtor, Orly Genger


                                   CERTIFICATE OF SERVICE

       The foregoing was served on all persons on the attached list via first class mail on July 25,
2019 and upon the parties receiving the Court’s ECF notifications on July 24, 2019.


                                              /s/ Eric J. Taube
                                              Eric J. Taube




4837-3036-5597.1-3036-5597.1                                                                  Page 4
                                    SERVICE LIST

Orly Genger                                 PARTIES REQUESTING NOTICE
210 Lavaca St., Unit 1903
Austin, TX 78701-4582                       Raymond Battaglia
                                            66 Granburg Circle
Arie Genger                                 San Antonio, TX 78218-3010
19111 Collins Ave.
Apt. 706
Sunny Isles, FL 33160-2379

Internal Revenue Service
Centralized Insolvency Operations
PO Box 7346
Philadelphia, PA 19101-7346

US Trustee
903 San Jacinto, Ste. 230
Austin, TX 87701-2450

Eric Herschmann
210 Lavaca St., Unit 1903
Austin, TX 78701-4582

Kasowitz, Benson, Torres LLP
Attn: Daniel Benson, Esq.
1633 Broadway, 21st Floor
New York, NY 10019-6708

Sagi Genger
c/o John Dellaportas
Emmt Marvin & Martin LLP
120 Broadway, 32nd Floor
New York, NY 10271-3291

Ziechner Ellman & Krause LLP
1211 Avenue of the Americas
40th Floor
New York, NY 10036-6149

Ron Satija, Trustee
P.O. Box 660208
Austin, TX 78766-7208




4837-3036-5597.1-3036-5597.1                                             Page 5
